DETAILED ACTION
Non-final Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed March 30, 2020 which is a reissue of application 13/065,906 (U.S. Patent No. 8,458,972, published June 11, 2013).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-17 were published in US Patent 8,458,972.  A preliminary amendment was filed concurrently with the application on March 30, 2020.  By way of the preliminary amendment, original claims 1 and 10 were amended and new claims 18-24 were added. Therefore, claims 1-24 are currently pending in the application.  

Specification
The disclosure is objected to because of the following informalities: In column 6, line 38, “lateral blocking 62” should be –lateral blocking 63—to be consistent with the drawings and other instances of lateral blocking in the specification.  
Appropriate correction is required.

Claims
The present reissue includes claims 1-24.  Independent claims 1, 10 and 19 are reproduced below. 
1. (Amended) A method for installing a wall section having vertical wall studs and a top header extending along like top ends of the wall section, in a frame structure having a plurality of floor joists or roof trusses extending above the wall section, including the steps of:
providing a plurality of fastener assemblies, each having a threaded fastener extending through a rigid sleeve member;
forming a plurality of holes extending vertically through the top header of the wall section, each hole being generally aligned with one of the floor joists or roof trusses;
extending the rigid sleeve member of one of said fastener assemblies vertically and slidably through each of said holes and through the top header of the wall section and driving the respective threaded fastener through the rigid sleeve member into the aligned floor joist or roof truss [while also setting] with a predetermined spacing gap between the floor joist or roof truss and the top header of the wall section,
whereby said threaded fasteners are anchored in the floor joists or roof trusses and the wall section is supported, and said spacing gap accommodates vertical deflection of said frame structure without impinging on and loading the wall section.



(Amended) Apparatus for installing a wall section having vertical wall studs and a top header extending along like top ends of the wall section, in a frame structure having a plurality of floor joists or roof trusses extending above the wall section, including:
a plurality of fastener assemblies, each having a threaded fastener extending through a rigid sleeve member;
a plurality of holes extending vertically in the top header of the wall section, each hole being generally aligned with one of the floor joists or roof trusses;
each of said rigid sleeve members extending vertically and slidably through one of said holes and through the top header of the wall section with the respective threaded fastener extending through the sleeve member and driven into the aligned floor joist or roof truss;
a fastener rotary driver bit for engaging and rotating said threaded fasteners [and including means to establish] through a predetermined spacing gap between the floor joist or roof truss and the top header of the wall section,
whereby said threaded fasteners are anchored in the floor joists or roof trusses and the wall section is supported, and said spacing gap accommodates vertical deflection of said frame structure without impinging on and loading the wall section.
19. (New) Apparatus for installing a wall section having vertical wall studs and a top header, in a frame structure having a plurality of floor joists or roof trusses extending above the wall section, including:
a fastener assembly comprising
a rigid sleeve member having a rigid sleeve member length and a sleeve head having a diameter larger in diameter than a hole in said top header of said wall section.
a threaded fastener having a threaded fastener length with an enlarged fastener head wherein said threaded fastener extends through said rigid sleeve member, further wherein said threaded fastener length is greater than said rigid sleeve member length; and
a fastener rotary driver bit for engaging and rotating said threaded fastener, whereby said threaded fastener is anchored in said floor joists or roof trusses, said wall section is supported, wherein a receptacle of said fastener rotary driver bit includes a depth that sets a spacing between said fastener head and a surface into which said fastener assembly is driven, and further wherein said spacing accommodates a vertical deflection of said frame structure without impinging on and loading said wall section.

Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
From MPEP 1414:
“The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of ‘at least one error’ relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration ‘states at least one error’ in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required…
Likewise, a statement of the error as ‘…the inclusion of claims 3-5 which were unduly broad…’ and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as ‘Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16.’” (emphasis examiner)

The error statement “Applicant believes one or more of the issued patent claims are defective because one or more issued patent claim contains recitations that are 


Claim Rejections - 35 USC § 251
Claims 1-24 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claims 1-24 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
 Patent 8,458,972 was published on June 11, 2013.  This reissue application, was filed on March 30, 2020, 6+ years after publication.
With respect to claim 1, the claim terminology “while also setting” was deleted from original patented claim 1. Because of this deletion, amended claim 1 is now broader than patented claim 1.
With respect to claim 10, the claim terminology “and including means to establish” was deleted from original patented claim 10. Because of this deletion, amended claim 10 is now broader than patented claim 10.
With respect to new independent claim 19, which is an apparatus claim, there are a number limitations that were presented in patented claim 10, which are now absent in  claim 19. Those absent limitations are shown below in patented, non-amended, claim 10 as bolded and italicized:
10. (Amended) Apparatus for installing a wall section having vertical wall studs and a top header extending along like top ends of the wall section, in a frame structure having a plurality of floor joists or roof trusses extending above the wall section, including:
a plurality of fastener assemblies, each having a threaded fastener extending through a rigid sleeve member;
a plurality of holes extending vertically in the top header of the wall section, each hole being generally aligned with one of the floor joists or roof trusses;
each of said rigid sleeve members extending vertically and slidably through one of said holes and through the top header of the wall section with the respective threaded fastener extending through the sleeve member and driven into the aligned floor joist or roof truss;
a fastener rotary driver bit for engaging and rotating said threaded fasteners and including means to establish a predetermined spacing gap between the floor joist or roof truss and the top header of the wall section,
whereby said threaded fasteners are anchored in the floor joists or roof trusses and the wall section is supported, and said spacing gap accommodates vertical deflection of said frame structure without impinging on and loading the wall section.
It is important to note that claim 19 now recites a singular fastener assembly; not a “plurality of fastener assemblies”, as recited in patented, non-amended, claim 10.
Because of these deletions, new claim 19 is now broader than patented claim 10.

Claims 1-24 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The determination for whether any newly presented claims are subject to recapture is made by the three step test for recapture (MPEP 1412.02):


For Amended Claim 1:
Step One:
Amended claim 1 is broader in at least one respect than the patented independent claim 1. With respect to amended claim 1, the phrase “while also setting” was deleted from original patented claim 1. Because of this deletion, amended claim 1 is now broader than patented claim 1.
Step Two:
The broadened aspects of amended claim 1 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 13/065,906.
Specifically the term “while also setting”, which was part of the added phrase “or roof truss while also setting”, was added to claim 1 in the amendment filed 9/20/2012 in application 13/065,906. 
Step Three:
Amended independent claim 1 is not narrower than patented claim 1 in any respect. 

For Amended Claim 10:
Step One:
Amended claim 10 is broader in at least one respect than the patented independent claim 10. With respect to amended claim 10, the phrase “and including means to establish” was deleted from original patented claim 10. Because of this deletion, amended claim 10 is now broader than patented claim 10.

Step Two:
The broadened aspects of amended claim 1o mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 13/065,906.
Specifically the term “and including means to establish”, which was part of the added phrase “a fastener rotary driver hit for engaging and rotating said threaded fasteners and including means to establish a predetermined”, was added to claim 12 (which became patented claim 10) in the amendment filed 9/20/2012 in application 13/065,906. 
Step Three:
Amended independent claim 10 is not narrower than patented claim 1 in any respect.

For New Claim 19:
Step One:
New claim 19 is broader in at least one respect than the patented independent claim 10. With respect to amended claim 19, the phrases in italics and underline below, in Step Two, are not found in claim 19, including a “plurality of fastener assemblies”, as recited in claim 12 in application 13/065,906. 
Step Two:
The broadened aspects of amended claim 1 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 13/065,906.
With respect to new independent claim 19, which is an apparatus claim, there are a number limitations that were added to independent claim 12 (which became patented claim 10), in the amendment filed 9/20/2012 in application 13/065,906, which are now absent in claim 19. Those absent limitations are shown below in claim 12 as underlined and italicized:


a plurality of fastener assemblies, each having a threaded fastener extending through a rigid sleeve member;

a plurality of holes extending vertically in the top header of the wall section, each hole being generally aligned with one of the floor joists or roof trusses;

each of said rigid sleeve members extending vertically and slidably through one of said holes and through the top header of the wall section with the respective threaded fastener extending through the sleeve member and driven into the aligned floor joist or roof truss;

a fastener rotary driver bit for engaging and rotating said threaded fasteners and including means to establish a predetermined spacing gap between the floor joist or roof truss and the top header of the wall section,

whereby said threaded fasteners are anchored in the floor joists or roof trusses and the wall section is supported, and said spacing gap accommodates vertical deflection of said frame structure without impinging on and loading the wall section.

Step Three:
New claim 19 is narrower than patented claim 10 in the following respects: “a rigid sleeve member having a rigid sleeve member length and a sleeve head having a diameter larger in diameter than a hole in said top header of said wall section”, “a threaded fastener having a threaded fastener length with an enlarged fastener head”, “wherein said threaded fastener length is greater than said rigid sleeve member length”
See MPEP 1412.02 (C).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0068205 to Augustine (Augustine) in combination with US 7,104,024 to diGirolamo et al. (diGirolamo et al.) and US 2007/0034060 to McCracken (McCracken).
With respect to claim 19, Augustine teaches a support device that allows a vertical wall to move relative to a horizontal support surface, having:
a fastener assembly (figures 2-4) comprising
a rigid sleeve member 26 having a rigid sleeve member length and a sleeve head having a diameter larger in diameter than a hole in said top header of said wall section (see figures 2 and 3).
a fastener 36 having a fastener length with an enlarged fastener head wherein said threaded fastener extends through said rigid sleeve member See figure 3), further wherein said threaded fastener length is greater than said rigid sleeve member length (see figure 3). 
Augustine does not teach a threaded fastener having a threaded fastener length. The patent to diGirolamo et al. teaches another support device that allows a vertical wall 30 to move relative to a horizontal support surface 34, having a threaded fastener 22 having a fastener length (see figure 2) with an enlarged fastener head (see figure 2) wherein said threaded fastener extends through said rigid sleeve member 23-25 (see figure 2), further wherein said threaded fastener length is greater than said rigid sleeve member length (see figure 2).
Therefore, because these two fasteners (nail, screw) were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious at the time of the invention to substitute the non-threaded fastener of Augustine for a threaded fastener of diGirolamo et al. Such are known mechanical equivalents and selection of a threaded fastener yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385  (2007).
Further, neither Augustine nor diGirolamo et al. teach a fastener rotary driver bit for engaging and rotating said threaded fastener, wherein a receptacle of said fastener rotary driver bit includes a depth that sets a spacing between said fastener head and a surface into which said fastener assembly is driven.
The publication to McCracken teaches a fastener rotary driver bit 10 for engaging and rotating said threaded fastener (“standard screw”, see para. [0010]), wherein a receptacle of said fastener rotary driver bit includes a depth that sets a spacing between said fastener head and a surface (see para. [0002] and [0010]: “a screw guide 10 used to insert a standard screw (not shown) to a specific screw depth and set a standard screw head "stand off" height from a work surface (not shown) is provided. The embodiments 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to provide the combination of Augustine and diGirolamo et al. with a fastener rotary driver bit in view of the teaching of McCracken, in order to set the depth of each screw driven to a specific height. This is beneficial to Augustine, as a user does not want the fastener(s)/screw(s) to be secured so tight as to deform sleeve 34 and bind up sleeve member 3.
Thus, the combination of Augustine, diGirolamo et al. and McCracken render obvious wherein said spacing accommodates a vertical deflection of said frame structure without impinging on and loading said wall section.
With respect to the claim language whereby said threaded fastener is anchored in said floor joists or roof trusses, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
With respect to claim 20, Augustine teaches a sleeve head (see 26 in figure 2) of at one end of each of said sleeve member, said sleeve head being larger in diameter than said hole in the top header of the wall section.
With respect to claim 21, neither Augustine, diGirolamo et al. nor McCracken teach said sleeve head includes a counterbore for receiving said enlarged head end in complementary fashion.
However, it would have been obvious to a person skilled in the art to modify the sleeve head to have counterbore for receiving said enlarged head end in complementary 
With respect to claim 22, the combination of Augustine diGirolamo et al. and McCracken teach a driver bit having an axially aligned receptacle dimensioned to releasably retain said threaded fastener head and said sleeve head (McCracken 61).
With respect to claim 23, neither Augustine, diGirolamo et al. nor McCracken teach wherein said threaded fastener is capable of translation within the sleeve member to accommodate vertical deflection of said frame structure without impingement on and loading of the wall section. However, considering the teachings of Augustine and diGirolamo et al., it would have been obvious to a person skilled in the art to have the threaded fastener is capable of translation within the sleeve member to accommodate vertical deflection of said frame structure without impingement on and loading of the wall section, as such is considered consistent with the teachings of Augustine and diGirolamo et al., allowing for relative movement.
With respect to claim 24, the combination of Augustine, diGirolamo et al. and McCracken is considered to teach wherein said sleeve member is capable of translation within the respective hole to accommodate vertical deflection of said frame structure without impinging on and loading the wall section, as the aforementioned references teach all the claimed structure, and therefore, must also carry out the claimed function.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Terrence R. Till/
Terrence R. Till
Re-examination specialist
Art Unit 3993

Conferees:  /rds/ and /GAS/